third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b04 syhorn postf-120531-14 uilc date date to reid m huey associate area_counsel st paul large business international attn terri jackson attorney cc lb_i rfth stp tl from alexis a macivor branch chief branch financial institutions products subject --------------------------------------------------- ein ----------------- you requested assistance with respect to calculating under the proration rules of sec_812 company’s_share of dividends received deductions drd for separate_account assets invested in partnership funds this advice may not be used or cited as precedent facts ----------------------------------- is the common parent of an affiliated_group_of_corporations filing consolidated_returns it owns ---------------------------------------------------------------------- ---------------------------------------------------------------------------------------- taxpayer a life_insurance_company as defined in sec_816 taxpayer issues variable_annuity contracts the variable_annuity contract holders pay taxpayer certain contract related charges such as mortality and expense charges through a transfer of funds from the contract holders’ separate_accounts to taxpayer’s general account taxpayer reports this amount as income postf-120531-14 the variable_annuity contracts are supported by separate_accounts the separate_accounts invest in funds some of which are organized as partnerships with respect to these funds taxpayer pays investment_expenses to its nonlife affiliate issue sec_1 whether the proration calculation under sec_812 requires taxpayer to compute its gross_investment_income for separate_accounts invested in partnership funds net of investment_expenses whether including the partnership fund investment fees in amount retained is consistent with sec_1_801-8 whether sec_811 precludes taxpayer from deducting the investment fees because it paid them with funds derived from dividend income for which it received a drd legal background life_insurance_company_taxable_income life_insurance_company_taxable_income licti under sec_801 refers to life_insurance_company gross_income under sec_803 less the life_insurance_deductions under sec_804 life_insurance_gross_income includes premiums decreases in reserves and all other_amounts includible in gross_income under subtitle a of the code life_insurance_deductions include the deductions listed in sec_805 and subject_to certain modifications other deductions under the code with respect to variable_contracts a life_insurance_company must separately account for the various income exclusion deduction assets reserve and other liability items properly attributable to such variable_contracts life_insurance_company drd sec_805 permits a deduction under sec_243 for the life_insurance company’s_share of dividends received deduction other than sec_243 allows a corporation a deduction for amounts received as dividends from a domestic each separate_account is registered as unit investment trusts under the investment_company act of this memorandum is based on the treatment of the partnership funds as a partnership under subchapter_k and not as a publicly_traded_partnership corporations or trusts for federal_income_tax purposes see eg sec_61 dividends a distributive_share of partnership gross_income and income of a partner sec_804 sec_805 sec_817 postf-120531-14 corporation depending on the receiving corporation’s stock ownership percentage in the dividend-paying corporation and other factors the corporate shareholder receives a or drd the company’s_share is determined under sec_812 the company’s_share is the amount of net_investment_income that remains after the life_insurance_company pays or credits amounts to policyholdersdollar_figure this allocation between life_insurance company’s_share and the policyholder’s_share of net_investment_income as provided in sec_812 is intended to eliminate the double tax_benefit that would arise if the company were allowed to fund deductible reserve increases with tax exempt or tax preferred income proration limits the exclusion of tax exempt_income or the amount of drd to the company’s_share of such income partnership and partner drd in determining taxable_income each partner takes into account separately the partner’s distributive_share of taxable_income or loss excluding certain items for which the code requires a separate computation including the dividends that qualify for the drd under dollar_figure the character of any item_of_income gain loss deduction or credit included in a partner’s distributive_share under sec_702 is determined as if the partner realized the income directly from the source rather than through the partnership or incurred the item in the same manner as incurred by the partnershipdollar_figure under sec_702 dividends the partnership receives that qualify for the drd pass separately to the partners under sec_702 the dividends retain their character when allocated to the partnersdollar_figure the drd prevents double_taxation of income operating investment_income to the corporation and dividend income to its corporate shareholder for multi-level corporate structures sec_243 sec_243 provides that a corporate shareholder receiving a dividend from a owned corporation any corporation if or more of the stock of such corporation by vote and value is owned by the corporate shareholder is allowed an drd the drd applies to dividends received by a small_business_investment_company and for qualifying dividends sec_243 and joint_committee on taxation general explanation of the revenue provisions of the tax_reform_act_of_1984 p sec_702 and sec_702 in sec_1_701-2 ex corporation x and corporation y form partnership partnership purchases z common_stock allocating the dividend income from the stock to provide corporation x a floating-rate return based on the london inter-bank offered rate allocating the remainder of the dividend income to corporation y and permitting x and y to claim the sec_243 drd on dividends allocated to each postf-120531-14 law and analysis issue whether the proration calculation under sec_812 requires taxpayer to compute its gross_investment_income for separate_accounts invested in partnership funds net of investment_expenses sec_805 prevents a life_insurance_company from funding its deductible reserves with tax preferred dividends by limiting the company’s dividends received deduction to the company’s_share of the dividends receiveddollar_figure sec_812 provides for purposes of sec_805 the calculation of the company’s_share under sec_812 this calculation starts with the life_insurance company's gross_investment_income for the taxable_year lb_i suggests that taxpayer should compute its gross_investment_income for separate_accounts invested in partnership funds net of investment_expenses however taxpayer does not compute its gross_investment_income for separate_accounts invested in partnership funds net of investment_expenses partnerships distribute gross_investment_income to their partners and the partners receive their distributive_share of the corporate dividends and a flow-through of their share of partnership investment_expenses sec_702 a partner that is a life_insurance_company includes its distributive_share of the partnership gross_investment_income in its gross_investment_income under sec_812 taxpayer does not reduce its gross_investment_income by investment_expenses when computing its gross_investment_income under sec_812 issue whether including the partnership fund investment fees in amount retained is consistent with sec_1_801-8 sec_1_801-8 i defines amount retained16 as a ny amount retained with respect to all of the reserves on a segregated_asset_account from gross_investment_income on segregated assets to the extent such retained amount see sec_805 15the calculation of required_interest involves multiplying the mean of reserves for the taxable_year by a rate of interest with respect to calculating required_interest at another appropriate rate the service has allowed a modified version of the formula set forth in treas reg e to be used to determine another appropriate rate examination of dividends received deduction on separate_accounts of life_insurance_companies lmsb-4-0510-015 date we express no opinion whether required_interest on life_insurance_reserves is determined using another appropriate rate historically amount retained was the amount the life_insurance_company held from the gross_investment_income on all segregated_asset accounts to cover general_expenses in excess of the expenses provided for in the charges made against premiums to cover actuarial contingencies and increase surplus see senate report no 86th cong 1st session postf-120531-14 exceeds the deductions allowable under prior_law sec_804 which are attributable to such reserves the regulation provides two examples simplified below for separate_account a the company had retained with respect to such reserves from gross_investment_income a total of dollar_figure it had allowable prior law17 sec_804 deductions with respect to the account of dollar_figure therefore the amount retained was dollar_figure dollar_figure - dollar_figure for separate_account b the company had retained with respect to such reserves from gross_investment_income a total of dollar_figure it had allowable prior_law sec_804 deductions with respect to the account of dollar_figure therefore the amount retained was dollar_figure dollar_figure - dollar_figure dollar_figure lb_i argues that including the partnership fund fees in amount retained is not consistent with sec_1_801-8 lb_i proposes to include in amount retained only the amounts for fees and expenses transferred from the separate_account to the taxpayer’s general account however including the partnership fund fees in amount retained is consistent with sec_1_801-8 sec_1_801-8 provides and the related examples show that amount retained includes any amount of gross_investment_income not credited to the reserves accordingly it is consistent with sec_1_801-8 for taxpayer to include in amount retained the amount transferred from the separate_account and paid_by taxpayer to its nonlife affiliate as investment fees issue whether sec_811 precludes taxpayer from deducting the investment fees because it paid them with funds derived from dividend income for which it received a drd lb_i posits that sec_811 denies taxpayer its distributive_share of the investment_expense deduction because taxpayer already received a drd on its distributive_share of dividend investment_income and allowing both gives taxpayer a double deduction we disagree sec_811 disallows a double deduction for the same item however because the dividend for which taxpayer received the drd is an income item19 albeit due to the drd subject_to tax at a lower effective_tax_rate and investment_expenses are a general deduction they are not the same item furthermore lb i’s theory is inconsistent with drd proration once a life_insurance_company determines its company’s_share of drd it can use the resulting dividend income to pay deductible expenses or fund its reserves just as it could with any other income therefore internal_revenue_code of sec_1_801-8 and d sec_812 sec_805 postf-120531-14 sec_811 does not preclude taxpayer from deducting investment_expenses even if it paid them from dividend income for which it received a drd this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions _____________________________ alexis a macivor branch chief financial institutions and products
